Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	This action is in response to the claims filed 8/28/2019. Claims 2-21 are pending with claims 2 (a machine), 10 (a method), and 17 (a non-transitory CRM) being independent.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 2-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2 of U.S. Patent No. 9,942,229. Although the claims at issue are not identical, they are not patentably distinct from each other because presently presented claims 2-21 are anticipated by patented claims 1-2 of ‘229.
Presently presented claims 2, 10 and 17
Claim 1 of ‘229

A system comprising: a camera paired with an authenticated application executing on a first device
the application configured to enable a user to control one or more camera functions of the camera by interacting with the application;
the authenticated application, when paired with the camera, configured to enable a user to control one or more camera functions by interacting with the authenticated application
a computer program product comprising a non-transitory computer-readable storage medium having instructions encoded thereon that, when executed by a processor, causes the processor to: transmit an authorization code to the application
a server comprising a computer-readable storage medium having instructions encoded thereon that, when executed by a processor, cause the server to: receive a request from the authenticated application for a one-time authorization code… transmit the one-time authorization code to the authenticated application
in response to receiving a request for an access token from the camera, authenticate the camera by verifying the authorization code,
receive a request for an access token from the camera, the request comprising the one-time authorization code and a second device identifier verify the validity of the one-time authorization code by 

associate the access token with the user account;
and receive one or more images associated with the user account from the camera.
identify the user account associated with the received access token and store the one or more images in a portion of a memory associated with the user account;


Regarding the dependent claims:
Presently presented claims
Claims of ‘229
3, 11, 18
1
4
1
5, 12, 19
1
6, 13
1
7
1
8, 15, 20
1
9, 16, 21
1



Claims 2-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 of U.S. Patent No. 10,397,222. Although the claims at presently presented claims 2-21 are anticipated by patented claims 1-5 of ‘222.

Presently presented claims 2, 10 and 17
Claim 1 of ‘222
A system, comprising: an application executing on a first device; a camera paired with the application using a first device identifier
A system, comprising: an authenticated application executing on a first device; a camera paired with the authenticated application using a first device identifier
the application configured to enable a user to control one or more camera functions of the camera by interacting with the application;
the authenticated application configured to enable a user to control one or more camera functions of the camera by interacting with the authenticated application;
a computer program product comprising a non-transitory computer-readable storage medium having instructions encoded thereon that, when executed by a processor, causes the processor to: transmit an authorization code to the application
and a computer program product comprising a non-transitory computer-readable storage medium having instructions encoded thereon that, when executed by a processor, causes the processor to: in response to receiving a request including the first device identifier from the authenticated application for a one-time authorization code, transmit the 

receive a request for an access token from the camera, the request including the one-time authorization code and a second device identifier, in response to verifying the one-time authorization code by determining that the second device identifier matches the first device identifier
associated the access token with a user account, 
authenticate the camera by providing the camera with the access token, associate the access token with a user account
and receive one or more images associated with the user account from the camera.
receive one or more images associated with the user account from the camera


Regarding the dependent claims:
Presently presented claims
Claims of ‘222
3, 11, 18
1
4
2
5, 12, 19
1
6, 13
1

3
8, 15, 20
4
9, 16, 21
5




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2, 4, 6, 7, 9, 10, 13, 14, 16, 17, and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Watanabe et al., US 2014/0282991 (filed 2013-03), in view of Canon as described in “EOS Remote,” and “Establishing Wi-Fi on a 6D” (published in 2013 and collectively describing the features of Canon EOS software).

As to claims 2, 10, and 17, Watanabe discloses the machine/method/CRM comprising:
an application (Watanabe ¶ 75, a browser) executing on a first device; (“the user logs in to the system of a file server from a client PC and thereafter requests the file 
a camera (“, the user uses a camera (camera module) of the smart device 30 to read the thus displayed QR code” Watanabe ¶ 53); and 
a computer program product comprising a non-transitory computer-readable storage medium having instructions encoded thereon that, when executed by a processor, causes the processor to: (“As shown in FIG. 4, the file server 20 includes an OS 201” Watanabe ¶ 70, see also FIG. 4)
transmit an authorization code to the application, (“the user can use the PC browser UI 205 and is allowed to send, to the file server 20, a request for generating a QR code for device registration (described later), and so forth. Further, the PC browser UI 205 displays a QR code for device registration on the display unit of the client PC 10.” Watanabe ¶ 75)
in response to receiving a request (“when the QR code for device registration thus provided by the file server is read by the smart device, a device registration request is transmitted to the system of the file server from the smart device.” Watanabe ¶ 41) for an access token from the camera (“the file server transmits the user's account information concerning the user's registration to the smart device. As a result, in the smart device, the account information of the user who is thus registered as the owner is set.” Watanabe ¶ 43), authenticate the camera by verifying the authorization code, (“This request includes the one-time key and an authentication part in the file server then carries out 
associated the access token with a user account, and (“the user name of the user who requested the issuance of the QR code for device registration is registered in association with the device information. Thus, the smart device and the user's account are associated with one another” Watanabe ¶ 42.  Smart device and user’s account information (token) are associated and registered in the file server)
receive one or more images associated with the user account from the camera. (“It is also possible to upload data stored in the smart device 30 or data photographed by the camera module 35 of the smart device 30.” Watanabe ¶ 90)

Watanabe does not disclose
paired with the application using a first device identifier, the application configured to enable a user to control one or more camera functions of the camera by interacting with the application;

Canon discloses:
paired with the application using a first device identifier (“The phone remembers the key too and associates it with the wifi network” Establishing Wi-Fi on a 6D, describing the act of pairing the EOS remote app with the camera.), the application configured to enable a user to control one or more camera functions of the camera by 

	A person of ordinary skill in the art before the effective filing date of the claimed invention would have combined Watanabe with Canon by utilizing the authorization features of Watanabe to authorize a camera that has the remote control features of Canon.  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine Watanabe with Canon in order to allow users to control the camera remotely thereby allowing uses such as capturing “selfies” and allowing the camera operator to stage shots without being behind the camera.

As to claims 4, Watanabe in view of Canon EOS discloses the machine/method/CRM of claims 2, 10, and 17 and further discloses:
wherein the computer program product is a server device. (“As shown in FIG. 4, the file server 20 includes an OS 201” Watanabe ¶ 70, see also FIG. 4)

As to claims 6 and 13, Watanabe in view of Canon EOS discloses the machine/method of claims 2 and 10 and further discloses:
wherein the authorization code is a one-time authorization code. (“The QR code for device registration includes a random value (for example, a one-time key). The one-time key is temporarily stored in a memory of the file server in association with (pairing with) the user name.” Watanabe ¶ 40)

As to claims 7 and 14, Watanabe in view of Canon EOS discloses the machine/method of claims 2 and 10 and further discloses:
wherein the application is associated with the user account that is maintained by the computer program product. (“When the “authentication result” is a “successful authentication”, the user sends a request for generating a QR code for device registration (steps S3, S3.1). In response to the request, the Web API 207 in the file server 20 generates a QR code for device registration (step S3.1.1), and the PC browser UI 205 displays the QR code for device registration on the display unit of the client PC 10.” Watanabe ¶ 99, “the user's account information that is input by the user in step S2 are registered in a manner of being associated with one another.” Watanabe ¶ 109. Browser is authenticated and account information is provided in QR code and later verified)

As to claims 9, 16, and 21, Watanabe in view of Canon EOS discloses the machine/method/CRM of claims 2, 10, and 17 and further discloses: 
wherein the instructions, when executed by the processor, further causes the processor to: determine if the authorization code is received from the camera within a threshold time period from when the authorization code was provided to the application. (“the authentication part 271 determines whether the one-time key is valid with regard to the term of validity. A one-time key becomes invalid after a predetermined period of time elapses from the issuance and thus cannot be used for device registration.” Watanabe ¶ 184)


Claims 3, 11, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Watanabe et al., US 2014/0282991 (filed 2013-03), in view of Canon as described in “EOS Remote,” “6D Can’t upload pictures to Facebook”, and “Establishing Wi-Fi on a 6D” (published in 2013 and collectively describing the features of Canon EOS software), and Asakura, US 2016/0011830 (priority date 2014-07).
	As to claims 3, 11, and 18, Watanabe in view of Canon EOS discloses the machine/method/CRM of claims 2, 10, and 17 but does not disclose: 
in response to determining that the access token has expired, receive a refresh token from the camera and provide a new access token to the camera.

	Asakura discloses: 
in response to determining that the access token has expired (“when the expiration period of the AT ends” Asakura ¶ 118), receive a refresh token (“the print mediation server 100 may generate not only the AT but also a so-called refresh token, and associate the refresh token with account information and the like and store the refresh token.” Asakura ¶ 118) from the camera and provide a new access token to the camera. (“when the expiration period of the AT ends, the printer 10 can generate a new token by using the refresh token, and acquire print data from the print mediation server 100 by using the new token. The printer 10 may periodically acquire a new token from the print mediation server 100 by using the refresh token.” Asakura ¶ 118)

A person of ordinary skill in the art before the effective filing date of the claimed invention would have combined Watanabe in view of Canon with Asakura by providing a time limited access token (AT) and a refresh token to the camera/mobile device so that the access token could be refreshed at the end of its validity period.  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include the AT and refresh token of Asakura in the system of Watanabe in view of Canon in order to limit the time that an access token is valid and to require reassessment of the continued access, by use of a refresh token, thereby limiting credential re-use attacks. 


Claims 5, 12, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Watanabe et al., US 2014/0282991 (filed 2013-03), in view of Canon EOS as described in “EOS Remote,” “6D Can’t upload pictures to Facebook”, and “Establishing Wi-Fi on a 6D” (published in 2013 and collectively describing the features of Canon EOS software), and Elkin, US 2017/0013087 (filed 2013-12).

As to claims 5, 12, and 19, Watanabe in view of Canon EOS discloses the machine/method/CRM of claims 2, 10, and 17 and further discloses: 
…

determine that the second device identifier matches the first device identifier; and (“the authentication management part 209 determines whether information coincide with the device ID included in the file access request is managed in the database 220” Watanabe ¶ 113)
provide the camera with the access token. (“the file server transmits the user's account information concerning the user's registration to the smart device. As a result, in the smart device, the account information of the user who is thus registered as the owner is set.” Watanabe ¶ 43)

Watanabe in view of Canon does not disclose:
receive a request for the authorization code from the application, the request including a first device identifier; 

Elkin discloses: 
receive a request for the authorization code from the application, the request including a first device identifier; (“the user may provide the media service name, account information, and device name and model number to an optical image encoder software program… the user can select a target additional device from a list of 

A person of ordinary skill in the art before the effective filing date of the claimed invention would have combined Watanabe in view of Canon with Elkin by providing the device identifier in the initial login request for a QR code, as in Elkin ¶ 27 and then validating the QR code transmitted from the smart device matches the device identifier as in Watanabe ¶ 113.  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine Watanabe in view of Canon with Elkin by providing and verifying the device ID in order to prevent third parties from scanning the QR code and surreptitiously gaining access to the user’s data.  In other words, preventing spoofing attacks by attaching the device ID to the QR code to prevent misuse of the users credentials by other devices (Watanabe ¶ 38).

Claim 8, 15, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Watanabe et al., US 2014/0282991 (filed 2013-03), in view of Canon as described in “EOS Remote,” “6D Can’t upload pictures to Facebook”, and “Establishing Wi-Fi on a 6D” (published in 2013 and collectively describing the features of Canon EOS software).
As to claims 8, 15, and 20, Watanabe in view of Canon EOS discloses the machine/method/CRM of claims 2, 10, and 17 and further discloses:
determine that the access token is valid; and (“in step S256, the authentication part 271 determines whether the user name included in the user's account information included in the authentication information for service request obtained in step S252 is registered in the authentication information for service request 253.” Watanabe ¶ 226)
identify the user account associated with the access token and (“When the determination result is that the user name is registered in the authentication information for service request 253 (YES at step S256), the authentication part 271 proceeds to step S257.” Watanabe ¶ 227)
store the one or more images (“It is also possible to upload data stored in the smart device 30 or data photographed by the camera module 35 of the smart device 30.” Watanabe ¶ 90) 

Watanabe in view of Canon as combined in claim 2 does not disclose:
in a portion of a memory associated with the user account. 

Canon (“6D Can’t upload pictures to Facebook”) further discloses:
in a portion of a memory associated with the user account. 
 (“did you sync your facebook account with CiG?” 6D Can’t upload pictures to Facebook, describing uploading pictures to a user account.)

	A person of ordinary skill in the art before the effective filing date of the claimed invention would have further combined Watanabe in view of Canon with Canon by utilizing the authorization features of Watanabe to authorize an upload to a user account of the server (e.g. in a manner similar to Facebook).  It would have been obvious to a .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892, specifically:
Siebert et al., US 2015/0312256 discloses a cross-device authentication system in which an authenticated application authorizes an untrusted application for the issuance of an access token.
Wu et al., US 9,323,916 discloses a system for a first device authorizing access to a second device by requesting and forwarding a token to the second device.  The token being used to access media. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL W CHAO whose telephone number is (571)272-5165.  The examiner can normally be reached on M, W-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saleh Najjar can be reached on (571) 272-4006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL W CHAO/           Examiner, Art Unit 2492